Case: 21-40169     Document: 00516072551         Page: 1     Date Filed: 10/28/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                 October 28, 2021
                                  No. 21-40169
                                                                   Lyle W. Cayce
                                Summary Calendar
                                                                        Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Catherine Pauline Thompson,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 5:11-CR-705-1


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Defendant-Appellant Catherine Pauline Thompson, federal prisoner
   # 89703-279, challenges the district court’s denial of her motion for a
   compassionate release reduction of her sentence pursuant to 18 U.S.C. §
   3582(c)(1)(A)(i). She contends on appeal that the district court abused its


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40169      Document: 00516072551          Page: 2    Date Filed: 10/28/2021




                                    No. 21-40169


   discretion in denying her motion, claiming that the court applied an
   incomplete or unreasonable view of the facts and record.
          We review a district court’s decision to deny a prisoner’s
   compassionate release motion for abuse of discretion. See United States v.
   Chambliss, 948 F.3d 691, 693 (5th Cir. 2020). A district court may modify a
   defendant’s term of imprisonment, after considering the applicable 18 U.S.C.
   § 3553(a) factors, if the court concludes that “extraordinary and compelling
   reasons warrant such a reduction.” § 3582(c)(1)(A)(i).
          Here, the district court denied Thompson’s motion based on a finding
   that the § 3553(a) factors necessitated her continued imprisonment. See
   Chambliss, 948 F.3d at 693–94. It clearly articulated the reasons it so
   concluded, identifying the relevant factors as well as the facts underlying its
   reasoning. See id. at 693. Thompson has not identified any way in which the
   district court’s assessment of the record was clearly erroneous, and her
   disagreement with its weighing of the sentencing factors is not sufficient to
   demonstrate an abuse of discretion. See id. at 693–94.
          The district court’s order is AFFIRMED.




                                         2